DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 12-01-2021. Claims 1 and 3-4 are currently pending. Claims 1 and 3 have been amended. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-09-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donna K. Mason (Reg. No. 45,962) on 12-30-2021.
Claim 1 has been amended; Claim 4 has been canceled: 
1. 	(Currently Amended) A fuel cell system comprising: 
a fuel cell in which a plurality of cells are stacked; 
a radiator configured to cool a cooling liquid that has passed through the fuel cell; 

a multi-way valve provided in a branching point at which the bypass flow path is branched off from the circulation flow path; 
a pump which circulates the cooling liquid; and 
a controller programmed to control the multi-way valve such that a percentage of the cooling liquid that is made to flow through the bypass flow path, wherein 
in a case in which a stop time is longer than a threshold time when the fuel cell system is started up, the controller is programmed to control the multi-way valve such that all of the cooling liquid is circulated through the radiator, and then the cooling liquid is circulated through the bypass flow path at a percentage of 80% or more until an electrical conductivity of the cooling liquid becomes less than a threshold electrical conductivity, and 
wherein the percentage of the cooling liquid when it is circulated through the bypass flow path is switched in such a way that this percentage in a case in which the fuel cell system is used by a user becomes higher than that in a case in which a pre-shipment test is performed. 

4. 	(Canceled) 

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (US 2002/0037447) teaches a fuel cell system that comprises a controller configured to but fails to teach or fairly suggest that in a case in which a stop time is longer than a threshold time when the fuel cell system is started up, the controller is programmed to control the multi-way valve such that all of the cooling liquid is circulated through the radiator, and then the cooling liquid is circulated through the bypass flow path at a percentage of 80% or more until an electrical conductivity of the cooling liquid becomes less than a threshold electrical conductivity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729